On September 2,1998, movant, Disciplinary Counsel, filed an amended motion for an order to appear and show cause, requesting the court to issue an order requiring respondent to appear and show cause why he should not be held in contempt for failing to obey this court’s order of suspension dated July 2, 1998. On October 29, 1998, the court granted the motion to the extent that respondent was ordered to show cause by filing a written response why he should not be found in contempt. Respondent did not respond to the order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent George Konstantine Simakis appear in person before this court on Tuesday, February 9,1999, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).